Judgment reversed, complaint dismissed and fine remitted on the ground that it does not appear beyond a reasonable doubt that the advertisement was calculated .to deceive. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.; Martin, P. J., and O’Malley, J., dissent and vote to affirm on the ground that the representation that “ Swiss sheer ” handerchiefs were included in the linen sale was calculated to deceive the average person into believ- ' ing that such goods were linen and the advertisement was clearly intended to mislead the public.